DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the output end (9) of the motor (2) is a helical toothed gear, and the upper gear of the duplex worm wheel gear (6) is also a helical toothed gear” from claim 6 must be shown or the feature(s) canceled from the claim(s). The drawings appear to only depict the upper gear 6 as a helical toothed gear, while the output end 9 of the motor is depicted as a worm gear, which is understood in the context of the art as being distinct from a helical toothed gear. The drawings therefore must show the configuration in which the output end of the motor is a helical toothed gear, or the feature must be canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are replete with objection. Some non-limiting examples are listed below:
Claim 1 recites “the upper end” on line 7. This should read “an upper end”.
Claim 1 recites “the output end” on line 8. This should read “an output end”.
Claim 2 recites “the driving device for an electric-driven roller blind” on line 1. This should read “the driving device for the electric-driven roller blind”. Many of the dependent claims share this issue.
Claim 2 recites the limitation “the upper gear” on line 3. This should read “an upper gear”.
Claim 2 recites “the lower worm” on lines 4-5. This should read “a lower worm”.
Claim 4 recites the limitation “the upper gear” on line 4. This should read “an upper gear”.
Claim 4 recites the limitation “the lower gear” on lines 5-6. This should read “a lower gear”.
Claim 8 recites the limitation “the juncture” on line 2. This should read “a juncture”.
Claim 11 recites the limitation “the top” on lines 1-2. This should read “a top”.
Claim 11 recites the limitation “the lateral of the vertical part” on lines 2-3. This examiner believes this should recite “a side of the vertical part”.
Claim 13 recites the limitation “the connecting part” on line 4. This should read “a connecting part”.
Claim 13 recites the limitation “the other end” on lines 7-8. This should read “a second end”.
Claim 13 recites the limitation “the other end” on line 8. This should read “a second end”.
Claim 13 recites the limitation “An electric-driven roller blind”. This should read “The electric-driven roller blind”.
The above examples are found to be non-limiting. It is up to the applicant to find and correct all issues similar to those described above. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Some non-limiting examples include the following:
Claim 1 recites the limitation “wherein it further comprises” on line 2. It is unclear what “it” is. Does it represent the driving device, the control module, or the power module?
	Claim 4 recites the limitation “the deceleration transmission assembly further comprises a duplex worm wheel gear (6); the duplex worm wheel gear (6) is connected between the duplex gear worm (7) and the output end (9) of the motor (2)” on lines 1-4. It is not clear how this can be the case, when claim 2 recites the limitation “the deceleration transmission assembly comprises a duplex gear worm (7) and a worm wheel (8) which are in transmission fit in sequence; the upper gear of the duplex gear worm (7) fits with the output end (9) of the motor (2)” on lines 3-4. Claim 2 requires that the output end of the motor fits with the upper gear of the duplex gear worm, while claim 4 requires that there is a duplex worm wheel gear that is connected between these two components. Which is it? The examiner will attempt to reject this claim based on what is depicted in figures 4-5, and as best understood, even with this issue persisting.
Claim 10 recites the limitation “the end of which away from the” on line 2. This is unclear, and the examiner believes this is meant to recite “the end being away from the”. 
The dependent claims are rejected for depending from a rejected claim. The above examples are found to be non-limiting. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (KR940004903) in view of Chen (US 10113359).
	Regarding claim 1, Shin teaches (figs. 1-2) a driving device for an electric-driven blind (as shown in fig. 1), comprising a control module (A) and a power module (B), wherein it further comprises a mounting seat (50), a motor (1) and a deceleration transmission assembly (fig. 2, made of 2b, 3 and 3’); the mounting seat (50) comprises a vertical part (fig. 1); the deceleration transmission assembly is placed within the vertical part (fig. 1) of the mounting seat (50); an upper end of the deceleration transmission assembly (2b is a part of the deceleration transmission assembly) is connected with the output end (2a) of the motor (1). Shin does not teach that the driving device is for a roller blind, that the mounting seat also comprises a horizontal part, and that the control module, the power module and the motor are all contained within the horizontal part of the mounting seat.
	Chen teaches (figs. 1 and 8) a driving device (fig. 1) for a roller blind (fig, 8), with a mounting seat (1 and 2) with a deceleration transmission unit (made of 23, 24, and 251), the mounting seat comprising a horizontal part (1) and a vertical part (2), with a control module (13), a power module (12) and a motor (14) are all contained within the horizontal part of the mounting seat (as shown in fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting seat of Shin to include a horizontal part with the control module, power module, and motor contained therein, and to provide the driving device on a roller blind, as taught by Chen, in order to provide the predictable and expected result of protection for the modules and motor within a housing, and to provide the aesthetic and shading benefits of a roller blind. The modification would result in a configuration in which the deceleration transmission assembly of Shin is positioned in the vertical part of the mounting seat of Chen, wherein the control module, the power module and the motor are all contained within the horizontal part of the mounting seat of Chen, with the roller of Chen connected to 3’ of the deceleration transmission assembly of Shin.
Regarding claim 2, modified Shin teaches that the deceleration transmission assembly (made of 2a, 2b, 3 and 3’ of Shin) comprises a duplex gear (2b and 3 with the connecting shaft) and gear (3’) which are in transmission fit in sequence (fig. 2 of Shin); the upper gear 2b) of the duplex gear worm fits with the output end (2a) of the motor (1) and the lower gear (3) of the duplex gear is meshed with the gear (3). Modified Shin does not teach the gear being a worm wheel, and the lower gear of the duplex gear being a worm, the worm wheel being meshed with worm wheel.
	The examiner notes that Shin teaches an instance of a worm (2a) being meshed with a worm wheel (2b), and that it would have been obvious to one of ordinary skill in the art to further modify Shin so that the lower gear is a worm, and that the gear is a worm wheel. This alteration would have been an obvious design change, and provides the predictable results of a strong connection between the gears.
Regarding claim 3, modified Shin teaches that the worm wheel (after modification set forth with respect to claim 2, 3’ is a worm wheel) is connected with a transmission shaft (20a) which rotates synchronously with the worm wheel.
Regarding claim 9, modified Shin teaches that the control module, the power module and the motor are in electrical connection (in order for Shin to function, the elements must be electrically connected, fig. 1 of Shin shows an electrical connection).
Regarding claim 10, modified Shin teaches that one end (the right end of 1 in fig. 8 of Chen) of the horizontal part (1), the end of which away from the vertical part (2), is provided with a connecting part (the bottom part of 1) by extension for connecting with a curtain mounting rack (the curtain mounting rack is the portion that element “1” is sitting on that extends the width of the blind as shown in fig. 8 of Chen).
Regarding claim 11, modified Shin teaches that the top of the horizontal part (1) is a detachable cover plate (115, fig. 2 of Chen), and the lateral of the vertical part (2) is a detachable lateral plate (as shown in fig. 3 of Chen).
	Regarding claim 12, modified Shin does not teach the mounting seat being a plastic piece. However, the examiner directs attention to the fact the courts have held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, it would have been obvious to one of ordinary skill in the art to modified Shin so that the mounting seat was made of plastic. This alteration provides the predicable and expected result of a cheap material to manufacture that is lightweight.
Regarding claim 13, modified Shin teaches a curtain mounting rack (the curtain mounting rack is the portion that element “1” is sitting on that extends the width of the blind as shown in fig. 8 of Chen), a roller tube (fig. 8 of Chen, see claim 1 rejection above for connection of roller tube), a curtain fabric (column 5 lines 42-47), a driving head (the portion of 3’ of Shin that connects to the roller) and the driving device (see modification to claim 1 above); one end of the curtain mounting rack (the curtain mounting rack is the portion that element “1” is sitting on that extends the width of the blind as shown in fig. 8 of Chen) is in inserted connection with the connecting part (the bottom part of 1) of the driving device; the driving head (the portion of 3’ of Shin that connects to the roller) and the deceleration transmission assembly in the driving device are in inserted connection and rotate synchronously (rotation of the motor rotates the blind); one end of the roller tube (right end in fig. 8 of Chen) is connected with and synchronously rotates with the driving head; the other end of the curtain mounting rack (the right end) is connected with the other end of the roller tube (the right end in fig. 8 of Chen) through a connector (the bracket on the right in fig. 8 of Chen); the curtain fabric is rolled on the roller tube (column 5 lines 42-47).
Regarding claim 14, modified Shin teaches that the deceleration transmission assembly comprises a gear (3’); the gear (3’) is connected with a transmission shaft (20a of Shin) which rotates synchronously with the gear, and the driving head (the portion of 3’ of Shin that connects to the roller) and the transmission shaft (20a of Shin) are in inserted connection and rotate synchronously (fig. 2 of Shin).
Although modified Shin does not teach that the gear is a worm wheel, the examiner notes that Shin teaches an instance of a worm (2a) being meshed with a worm wheel (2b), and that it would have been obvious to one of ordinary skill in the art to further modify Shin so that the lower gear is a worm, and that the gear is a worm wheel. This alteration would have been an obvious design change, and provides the predictable results of a strong connection between the gears.
Claim(s) 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (KR940004903) in view of Chen (US 10113359), as applied to clam 2, and further in view of Zhong (CN 102747939).
Regarding claim 4, as best understood, modified Shin does not teach that the deceleration transmission assembly further comprises a duplex worm wheel gear; the duplex worm wheel gear is connected between the duplex gear worm and the output end of the motor; the upper gear of the duplex worm wheel gear fits with the output end of the motor, and the lower gear of the duplex worm wheel gear is meshed with the upper gear of the duplex gear worm.
	Zhong teaches (figures 4-6) a transmission assembly (571, 531, 532, 534, 535, and 52) that comprises a duplex worm wheel gear (532 and 534); the duplex worm wheel gear is connected between the duplex gear (535 and 52) and an output end (531) of a motor (571); an upper gear (532) of the duplex worm wheel gear (532 and 534) fits with the output end (531) of the motor (571), and the lower gear (534) of the duplex worm wheel gear (532 and 534) is meshed with an upper gear (535) of the duplex gear (535 and 52). It would have been obvious to one of ordinary skill in the art to further modify Shin with the teachings of Zhong by adding a duplex worm gear to the deceleration transmission assembly, the duplex worm wheel gear being connected between the duplex gear worm and the output end of the motor; the upper gear of the duplex worm wheel gear fitting with the output end of the motor, and the lower gear of the duplex worm wheel gear being meshed with the upper gear of the duplex gear worm. This alteration provides the expected and predictable results of the extra gears helping a user have a more optimized gear ratio.
Regarding claim 5, modified Shin teaches that the output end (2a of Shin) of the motor (1) is a worm (figure 2 of Shin), and the upper gear (532 of Zhong) of the duplex worm wheel (532 and 534 of Zhong) gear is a worm wheel.
Regarding claim 7, modified Shin teaches that the vertical part (2 of Chen) of the mounting seat is internally provided with a first positioning cavity (the lower portion in fig. 1) for installing the worm wheel and a second positioning cavity (the upper portion in fig. 1 of Chen) for installing the duplex gear worm; the first positioning cavity and the second positioning cavity are communicated to each other (the cavities are connected as shown in fig. 3); the worm wheel is rotationally mounted in the first positioning cavity (the worm wheel is mounted where 251 is in fig. 1 of Chen), and the duplex gear worm is rotationally mounted in the second positioning cavity (it is mounted where element 24 is).
Regarding claim 8, modified Shin teaches that the duplex worm wheel gear is rotationally mounted at the juncture (fig. 1) of the horizontal part (2) and the vertical part (1) of the mounting seat.
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (KR940004903) in view of Chen (US 10113359) and Zhong (CN 102747939) as applied to clam 4, and further in view of Soper (US 20150225997).
Regarding claim 6, modified Shin does not teach that the output end (9) of the motor (2) is a helical toothed gear, and the upper gear of the duplex worm wheel gear (6) is also a helical toothed gear.
Soper teaches (fig. 4) an output end being a helical toothed gear (48), and an upper end also being a helical toothed gear (52). It would have been obvious to one of ordinary skill in the art to further modify Shin with the teachings of Soper so that the output end of the motor is a helical toothed gear, and the upper gear of the duplex worm wheel gear is also a helical toothed gear. This alteration would have been an obvious design change, and provides the predictable results of a strong connection between the gears.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/ABE MASSAD/Examiner, Art Unit 3634